number release date june cc pa dpl b2 uil july bulletin no general litigation bulletin department of the treasury office_of_chief_counsel internal_revenue_service incriminating evidence act of production triggers fifth_amendment protection the constitutional privilege_against self-incrimination protects the target of a grand jury investigation from being compelled to answer questions designed to elicit information about the existence of the sources of potentially incriminating evidence held the supreme court in united_states v hubbell u s lexis s ct date further the court held that constitutional privilege applies equally to the testimonial aspect of a response to a subpoena seeking discovery of those sources hubbell was under investigation by the independent counsel regarding possible criminal actions of the whitewater development_corporation in a plea agreement hubbell agreed to cooperate with the independent counsel regarding the whitewater investigation while he was in prison hubbell was served with a subpoena duces tecum requesting certain documents hubbell invoked his fifth_amendment right against self incrimination following a grant of immunity hubbell produced documents that led to a grand jury indictment for tax_fraud the district_court dismissed the indictment under u s c because the subpoena which provided the incriminating information was issued for an unrelated purpose the court_of_appeals remanded for a finding of how much of the information was otherwise available to the government the supreme court granted certiorari to determine the scope of a grant of immunity relative to the subpoenaed production of documents acknowledging a person may be required to produce documents even though incriminating such as tax returns the court also noted that the act of production may be incriminating by admitting the records existed for example thus the protection offered by derivative-use immunity should be the same protection against incrimination as a plea of the fifth_amendment so the court found the burden_of_proof is on the prosecution to show that the evidence it proposes to use is derived from a legitimate source wholly independent of the compelled testimony june bulletin no here hubbell’s production of the subpoenaed documents was the testimonial act that ultimately led to his indictment unlike 425_us_391 where the government knew of the documents’ existence and could independently authenticate them here the government could not show any prior knowledge of the existence or location of the records hubbell could not be compelled absent a grant of immunity to produce those documents thus the immunity granted by the independent counsel must be as broad as the constitutional privilege itself the district_court was thus correct in dismissing the indictment summonses defenses to compliance fifth_amendment june bulletin no dollar_figure bankruptcy code cases automatic_stay sec_362 other exceptions in re westberry u s app lexis 6th cir date - income taxes are not incurred for a personal family or household purpose and so are not consumer debts under b c sec_1301 the service is thus not precluded by the automatic_stay from proceeding against a codebtor bankruptcy code cases chapter effect of confirmation in re demarco jr bankr lexis bankr m d fla may - while service appealed order denying its secured claim debtor filed a chapter plan that provided for no payment and for a release of the tax_lien the court found that confirmation of the debtor’s plan would deprive the service of effective judicial relief should the service prevail on appeal since the plan provisions would be binding under b c a the service would lose its lien and so potentially render its appeal moot therefore the court deferred confirmation pending resolution of the appeal bankruptcy code cases exceptions to discharge wilful attempt to evade or defeat taxes 248_br_183 n d ala - debtor an alcoholic failed to file returns or pay taxes while in recovery he cooperated with the filing of past returns but was unable to pay his tax debt in excess of one million dollars and so filed for bankruptcy the district_court affirming the bankruptcy court found no evidence the debtor concealed assets or lived beyond his means lacking any evidence of a wilful attempt to evade or defeat the payment of taxes other than failure to pay the court found the taxes dischargeable under b c a c and united_states v 48_f3d_1153 11th cir bankruptcy code cases nol carryovers gulley v commissioner t c memo date - debtor was the sole general_partner of a real_estate venture which went bad in in july the debtor filed chapter bankruptcy filing a final partnership return claiming a million dollar net_operating_loss the tax_court refused to accept any of the debtor’s arguments that the nol could be carried forward to a future year this case offers guidance on what happens in the year of filing bankruptcy for individual debtors in a chapter or case who had partnership interests when they filed for bankruptcy filing bankruptcy does not terminate the partnership instead the partnership_interest goes to the sec_1398 estate in a transaction that is not a sale_or_exchange of the partnership_interest and any flowthrough partnership gain_or_loss for the year of the individual partner's filing belongs to the partner on the last day of the tax_year in this case the sec_1398 bankruptcy_estate june bulletin no bankruptcy code cases trustee’s avoidance of transfers in re feiler app lexis 9th cir date - debtors filed tax returns electing to carry forward a sizeable net_operating_loss the chapter trustee sought to avoid the election and so receive a refund for the estate the ninth circuit held that an sec_172 nol election is avoidable by a bankruptcy trustee when the other requirements of a fraudulent transfer under b c are established although the trustee succeeds to the tax_attributes of the debtor the trustee in order to maximize recovery may avoid transactions that would bind the debtor bankruptcy code cases turnover of property to the estate liens priority over dower united_states v chalmers u s dist lexis w d mich date - bankruptcy trustee sought turnover of sale proceeds paid to united_states in satisfaction of a tax_lien on the grounds that the proceeds were part of a dower interest in dicta the court considered that the property which had been quitclaimed by the bankruptcy debtor wife and her husband to the husband the only one who owed taxes before being sold may not have been property of the estate however because the government conceded that point the court held that even if the wife had a dower interest it followed the property not the proceeds as dower is an inchoate right it must be brought against the current owners of the property not against the holder of the proceeds further the bankruptcy court made no provision for the protection of the federal_tax_lien since the proceeds of sale were sufficient to provide the husband with an amount exceeding the dower amount even if the court were to look to marshaling as an equitable remedy the trustee would have to look to the husband’s share first collection_due_process offiler v united_states 114_tc_30 date - taxpayer was assessed with and income taxes and sent a final notice notice_of_intent_to_levy under sec_6330 and sec_6331 on date on date the taxpayer requested a collection_due_process_hearing which was denied in september as untimely the tax_court determined that it lacked jurisdiction under sec_6330 to review the denial because there was no determination by the service without a determination the tax_court ruled there can be no jurisdiction collection_due_process sego v commissioner 114_tc_37 date - tax_court sustained service’s administrative determination that collection was proper the court held that the taxpayers could not defeat the actual notice requirement of collection_due_process by refusing delivery of statutory notices of deficiency compromise settlement liability involved in court proceedings hunt v united_states 94_fsupp2d_655 d md - government and taxpayer reached settlement agreement in tax_court case but later disagreed june bulletin no whether interest for a year not before tax_court was included in settlement the court found equitable_estoppel to apply against the united_states because the taxpayer alleged he was misled by the government into giving up a substantive right rather than trying to avoid a required duty for which estoppel would not apply the court also found equitable_estoppel by the statements of the government’s attorney and the revenue_agent both of which agreed that the taxpayer expected the settlement to include interest the failure to then pay interest was affirmative misconduct enabling equitable relief damages suits for against district_director or employee shreiber v mastrogiovanni u s app lexis 3d cir date - the third circuit held that a damages suit cannot be brought against an irs employee under 403_us_388 for alleged constitutional violations the taxpayer brought suit against a revenue_agent alleging constitutional violations of due process equal protection civil rights and religious discrimination the appellate court agreed that there was no cause of action under sec_7433 for a violation of the i r c but that the absence of statutory relief for a constitutional violation did not authorize the courts to create a damages remedy against the employee responsible for the violation levy wrongful becton-dickenson co v wolckenhauer u s app lexis 3d cir date - taxpayer defrauded company was convicted and ordered to make restitution on date the service levied on taxpayer’s retirement fund on date on date the company sued the service under sec_7426 for wrongful_levy arguing that the nine-month limitations_period in sec_6532 should be equitably tolled since the company did not have an interest in the retirement fund until the restitution order was entered the third circuit relying on congressional intent held that the time limitation in sec_6532 was a jurisdictional bar not subject_to equitable_tolling the levy thus was proper liens foreclosure undivided_interest in property transferees and fraudulent_conveyances fraud hatchett v united_states u s dist lexi sec_6802 e d mich date - taxpayer purchased property with his wife as tenants_by_the_entirety then later filed for bankruptcy although the taxes were nondischargeable and the property was abandoned by the bankruptcy trustee the district_court struck the government’s fraudulent conveyance defense on the grounds of standing laches and res_judicata holding that the bankruptcy code gives the sole right to bring a fraudulent conveyance action to the trustee and the government is bound by that determination or lack of outside of bankruptcy relying on 140_f3d_638 6th cir the court then held that property held in tenancy_by_the_entirety was not subject_to the government’s tax_liens against the taxpayer but not against his wife finally although the judge previously sat on an attorney june bulletin no disciplinary panel involving the taxpayer she would not recuse herself from deciding this case refunds requirement of claim puckett v commissioner u s app lexis 5th cir date unpublished - debtors filed for chapter bankruptcy their plan providing for payment of the outstanding federal taxes after the plan was confirmed they made a partial payment then filed amended tax returns requesting a refund on the basis of a net_operating_loss the service denied the refund on res_judicata grounds and the debtors filed suit affirming the district_court the fifth circuit held that the four elements of res_judicata were met the parties in both the bankruptcy and refund actions were identical the confirmation of the plan was a prior judgment rendered by a court of competent jurisdiction the confirmation order was a final adjudication on the merits and the bankruptcy proceeding and the refund claim involved the same cause of action further the debtors were aware of and could have brought their refund claims before the bankruptcy court their failure to do so precluded them from bringing a separate refund_suit transferees fraudulent_conveyances uniform fraudulent transfer act bresson v commissioner u s app lexis 9th cir date - taxpayer fraudulent transferred assets and united_states brought suit under california version of the uniform fraudulent transfer act the act provides that a claim is extinguished if not brought within four years of the transfer examining this provision the ninth circuit contrasted two lines of cases the first typified by 310_us_414 held that the united_states is not subject_to state statutes of limitation the second under guarantee trust co v united_states 304_us_126 holds that if a claim already is infirm when the united_states obtains it such as a contract right beyond the statute_of_limitations summerlin will not revive that claim the ninth circuit further observed that under 507_us_746 summerlin applies when the right at issue is through a federal statute and the government is proceeding in its sovereign capacity based on these principles the ninth circuit concluded that neither statutes of limitation nor claim-extinguishment provisions apply to the united_states june bulletin no the following material was released previously under sec_6110 portions may be redacted from the original advice dollar_figure'9 bankruptcy collections limitations trust fund recovery penalty default on plan payments cc el gl br2 gl-607742-99 uil date memorandum for district_counsel north florida cc ser nfl jax from subject legend taxpayer x company y year date date date date date date 5a date date date date mitchel s hyman senior technician reviewer branch general litigation taxpayer x - suspension of collection limitation period during chapter bankruptcy plan june bulletin no this responds to your request for advice concerning the above taxpayer1 and confirms the oral advice previously given to the referring attorney in your office for the reasons described further below we agree with your analysis that the ten year collection limitation period with respect to the trust fund recovery penalty tfrp assessed against the taxpayer on date was suspended from the assessment_date until the taxpayer substantially defaulted on her payments of the tfrp under her chapter plan on or about date plus six months pursuant to sec_6503 accordingly the service’s collection limitation period for the tfrp at issue is due to expire on or about date based upon the information provided to our office factual background for the last three quarters of year company y failed to pay over trust fund employment_taxes due the service the service determined that the taxpayer was a responsible_person of the corporation within the meaning of sec_6672 for each of these three quarters but the service did not assess the tfrp against the taxpayer before she and her former spouse filed a joint chapter bankruptcy petition on date while the automatic_stay arising from the bankruptcy case was in effect the service was prohibited from assessing the tfrp against the taxpayer under bankruptcy law provisions operative for bankruptcy cases begun before date and the service’s assessment limitation period for this tfrp was suspended pursuant to sec_6503 however the service filed a timely proof_of_claim for the taxpayer’s tfrp liability in the taxpayer’s bankruptcy case and the service’s claim for this tfrp liability was allowed in the bankruptcy proceeding on date the taxpayer’s chapter plan was confirmed the taxpayer’s confirmed plan provided for full payment of the service’s proof_of_claim for the tfrp liabilities at issue along with interest after the plan effective date over a period of six years from the assessment_date with annual installments due commencing in date soon after the automatic_stay was lifted following confirmation and the effective date of the taxpayer’s chapter plan the service timely assessed the tfrp liabilities owed by the taxpayer on date as discussed with your referring attorney this memorandum does not concern the taxpayer’s former spouse who is not seeking any relief from special procedures the taxpayer’s former spouse filed a second solo bankruptcy case after the joint bankruptcy case with respect to the taxpayer and the former spouse was completed so the ultimate answers with respect to the taxpayer’s former spouse would be different in accordance with sec_6601 the tfrp liability the service assessed at that time did not include any pre-assessment interest so there was no interest accruing on this tax debt between the date the taxpayer filed bankruptcy and the date the taxpayer’s chapter plan became effective june bulletin no the taxpayer made the first payment of the tfrp liability due under her confirmed plan in date the taxpayer failed to make the payments of the tfrp liability due under her chapter plan in date 5a and in later years on date the service’s general collection limitation period not including any periods of suspension for any taxes assessed before that date where the limitation period had not expired was extended by law from years after the assessment_date to years after the assessment_date the bankruptcy court closed the taxpayer’s chapter bankruptcy case on date in date the service mailed the taxpayer a letter which observed that the taxpayer had defaulted on the tfrp liability payment installments due under her chapter plan and demanded that the taxpayer fully pay her surviving tfrp liability to the service the service received no response from the taxpayer to this default notice_and_demand payment letter discussion the statute_of_limitations on collecting a tax provided for by a confirmed chapter plan is usually extended automatically via sec_6503 while the taxpayer is current on chapter plan payments for the tax up until the time the taxpayer is in substantial default on the plan payments for the tax plus six months while the automatic_stay is the most commonly cited bankruptcy case reason why the service may be prohibited from collecting a tax within the meaning of sec_6503 it is not the only bankruptcy case reason recognized by the courts and the service for suspending the service’s limitation period for collecting a tax from a former bankruptcy debtor see 57_f3d_561 7th cir suspension while confirmed chapter plan was in effect until default plus six months in re 965_f2d_554 7th cir dicta regarding suspension not being limited to automatic_stay circumstances where a chapter plan was in effect before default and where the service’s claim had been disallowed and later was reinstated 21_fsupp2d_888 s d ind suspension while a confirmed chapter plan was in effect until the default exceeded days plus six months nelson v united_states u s t c big_number e d mich suspension between the dates the taxpayer received a chapter discharge and the discharge was revoked plus six months if payment of a tax is provided for by a confirmed chapter plan and plan payments of the tax are not in default then the service is generally prohibited from attempting to collect the tax outside of receiving payments provided for by the plan from the debtor or the debtor’s property pursuant to the plan injunction arising pursuant to the terms of most chapter plans and b c a and c see sec_6502 82_f3d_1017 11th cir june bulletin no it is our office’s position in the case of chapter corporate debtors with confirmed plans that the service should not resort to use of its administrative remedies to collect a tax provided for by a confirmed plan until there is a default the seventh circuit’s decision in wright supra approved the service’s position that the limitation period on collecting employment_taxes from a partnership debtor remained after the stay was lifted suspended following confirmation of the partnership’s chapter plan until the partnership defaulted on its plan payments plus six months see also 203_br_930 n d tex following remand 222_br_799 n d tex considering equitable_tolling of the 240-day period for priority income_tax claim purposes during the time that a serial chapter corporate debtor was not in default on its first confirmed plan we similarly conclude that in individual debtor cases the service may generally rely on the sec_6503 suspension with respect to taxes provided for by the plan on the other hand the service will not generally be able to rely upon a suspension with respect to taxes which are still owed by an individual debtor but which are not provided for by full payment under the debtor’s plan however the tfrp taxes at issue in the present case were allowed in the bankruptcy proceeding and were required to be paid in full by the taxpayer’s confirmed chapter plan so the sec_6503 suspension applies in this case the service’s position regarding collection of non-dischargeable tax debts like those at issue in the present case from an individual debtor with a confirmed chapter plan is stated in irm as follows confirmation of the plan binds the debtor and creditors to the terms of the plan although confirmation does not discharge an individual debtor from taxes excepted from discharge under b c a the irs will not attempt to collect nondischarged pre-petition taxes outside of the plan unless there is substantial default the non-dischargeable tax is not fully provided for by the plan or circumstances allowing collection through setoff arise notwithstanding the survival of certain tax debts as non-dischargeable for an individual with a confirmed chapter plan the collection limitation period is suspended for such debts pursuant to sec_6503 as long as the service’s claim for the debt is allowed the plan provides for full payment of the tax debt and the plan is not in substantial default considering any period provided to the debtor in the plan for curing a default plus six months this wa sec_4 the general litigation user guide to chief counsel’s macros document recommends at page that chapter plans contain default language that allows the service to collect tax debts provided for by a confirmed plan days after the service has made a written demand for the debtor to cure the default if the default is not cured we understand that the plan in this case did not contain a specific june bulletin no the situation and result in united_states v mccarthy supra the government also made an argument along these lines in montoya supra but the seventh circuit did not address the argument because the service’s claim also was disallowed before being reinstated for a period long enough to achieve the service’s desired suspension of the priority claim calculation periods at issue in that case although the service may still use setoff opportunities in individual taxpayer cases to obtain payment of these non-dischargeable tax debts outside of the plan before the plan is in substantial default this ability to continue to make setoffs has not stopped the service from arguing nor the courts from finding that the service is prohibited from collecting by reason of the bankruptcy case for purposes of sec_6502 see montoya supra pincite specifically addressing and dismissing the taxpayers’ argument that the service’s ability to perform offsets after plan confirmation meant the service was not barred from collecting the taxes owed in light of our advice above - that the service’s collection limitation period with respect to the taxes at issue in this case was suspended from the post-confirmation assessment_date until the taxpayer substantially defaulted on her tax_payments due under her confirmed chapter plan plus six months - you have asked us two further questions first when should the service consider the taxpayer as being in substantial default under the facts of this case second did the collection limitation period resume running for the taxpayer’s total_tax balance due under her chapter plan six months after the taxpayer first substantially defaulted or did the collection limitation period only resume running for those portions of the tax balance due under the plan as the taxpayer failed each january plus six months to make the particular annual installment payments due under the plan the taxpayer first missed a tax payment due under her confirmed chapter plan in date 5a for the sake of convenience and prudence we assume in our analysis that the missed tax payment was required on the first of the month so the taxpayer’s first tax payment default occurred on date some chapter plans default provision of this type for the taxes at issue see also sec_6330 which suspends the collection limitation period while the service is prohibited by the new collection_due_process procedures from using a levy to collect a tax debt even though setoff to obtain payment of the same debt would not be prohibited while the collection_due_process procedures are pending in some districts local bankruptcy rules or general orders now allow the service to make setoffs of prepetition tax debts against prepetition tax refunds while the automatic_stay is still in effect without the service moving to lift the stay in these districts we conclude that the service’s ability to obtain setoff in this manner while the automatic_stay otherwise prevents the service from attempting to collect the tax does not remove the suspension of the collection limitation period under sec_6503 for the tax left unpaid after the setoff is made june bulletin no contain specific remedial provisions in the event of a default which limit a creditor’s right to resume collecting a debt due after a default to the period after the creditor has given the debtor a notice of the default and a reasonable period of time thereafter to cure the default we understand that the chapter plan in this case did not contain specific default notice provisions of this type even if a chapter plan contains no default provisions irm recommends that the service first immediately send the debtor in these circumstances a notice of default and that the service next wait to see whether the debtor cures the default by the date mentioned in the notice of default letter before the service begins to consider its administrative collection options anew we understand that the notice of plan default letters in use in your district in date 5a when the taxpayer missed her first tax payment due under the plan and the notice of default letter ultimately mailed to the taxpayer in this case in date months after the first missed payment provided a day period for the taxpayer to cure a default if the service had mailed the taxpayer in this case a notice of default letter of this type reasonably soon after the service should have first noticed the taxpayer’s default then we believe the service would have a reasonably good case for arguing that the taxpayer should not have been considered in substantial default for purposes of our suspension analysis under sec_6503 until after the debtor failed to cure her plan default by a reasonable cure date stated in the service’s notice of default letter in mccarthy supra the court agreed that the service’s collection limitation period for the tax was suspended during the day cure period described in the plan plus six months following the taxpayer’s missed plan tax payment in this case the service waited to send its notice of plan default letter to the taxpayer until months after the taxpayer first missed the tax payment due under her plan and months after the taxpayer’s bankruptcy case was closed in these circumstances we recommend that the service treat date as the date of the taxpayer’s substantial default on the tax_payments at issue due under her chapter plan our office’s position is that a debtor’s substantial default under a chapter plan generally permits the service to collect the entire amount due under the plan we understand that there is no controlling case law precedent no local bankruptcy rule and no local general order of the court in your district which limits a creditor to collecting only its missed installment s when a debtor defaults on its payment obligations due under a chapter plan we also understand that the terms of the chapter plan in this case did not limit the service’s administrative collection remedies upon default to only seeking to collect the missed installment_payment s this also is not a case where the debtor missed a tax payment and then resumed making payments due under the plan june bulletin no accordingly we conclude that upon the date of substantial default in this case plus six months the period of limitation for collection began running for the entire amount due under the plan and not just for the missed annual payments thus the collection statute for the entire remaining tfrp due under the plan began running six months after approximately date on or about date accordingly the collection limitation period for the taxpayer’s tfrp at issue is due to expire on or about date based upon the information you have provided to our office levy settlement proceeds attorneys’ fees date cc el gl br1 gl-507286-99 uilc memorandum for district_counsel ohio district cc ner ohi cin from alan c levine chief branch1 general litigation subject this is in response to your memorandum of date in which you requested that we post-review the advice you issued to the district_director for the ohio district concerning the above issue s whether the obligation levied upon by the internal_revenue_service service constituted a fixed and determinable property right whether attorney’s fees as well as fees paid for accounting services and expert witnesses incurred in connection with legal services are entitled to priority over the federal_tax_lien pursuant to sec_6323 conclusion we have given thorough consideration to the advisory opinion you provided to the special procedures function and agree with the position you have taken with respect to the first issue namely that the failure to honor the service’s levy was not justified with respect to the second issue ie whether the claim for attorney’s fees as well as for accounting services and expert witness fees paid in connection with the legal services are entitled to priority over the federal_tax_lien we believe that only the attorney’s fees qualify for superpriority status under sec_6323 june facts bulletin no taxpayer was assessed employment_tax liabilities form taxes for the fourth quarter of and the second third and fourth quarters of notice_of_federal_tax_lien was filed on either or as of date the outstanding balance on these liabilities amounted to dollar_figure contracted with a general contractor to perform electrical subcontracting services for several public or quasi-public construction projects more specifically separately contracted with on approximately and to provide materials and labor on three construction sites as alleged by affidavits subsequently filed by under ohio’s mechanic’s lien law ohio rev code sec_1311 et seq and in the complaint thereafter filed in state court physically completed work on the three projects on and approximately respectively then claimed it was due approximately dollar_figure dollar_figure and dollar_figure on the three contracts was the surety for fdi on the construction projects filed separate law suits against on and these cases were settled by a single agreement on approximately the terms of the settlement called for payment to by of dollar_figure of this amount some dollar_figure went to lawyers for attorney’s fees arising from the litigation the remaining dollar_figure was distributed by or on behalf of to several third-party creditors including dollar_figure paid to an accounting firm for services allegedly rendered in association with the litigation and dollar_figure paid for expert witness fees in the litigation dollar_figure was paid to two creditors for goods or services not directly related to the litigation on the service issued a notice_of_levy to for tax_liabilities the levy was not honored we assume you have determined that the surety does not have priority or that laborers and materialmen have not argued that the taxpayer has no property rights in the proceeds by the failure to complete or failure to pay mechanic's liens you have not advised what the surety is claiming so we have to assume you are of the view that their position is not well taken law and analysis june bulletin no the basic question here is whether at the time of the levy was in possession of property belonging to pursuant to sec_6321 the federal_tax_lien attaches to all property and rights to property of a delinquent taxpayer the question of whether a state law right constitutes property or rights to property under sec_6321 is a matter of federal_law 472_us_713 when congress broadly uses the term property as it does in sec_6321 and sec_6331 it aims to reach every species of right or interest protected by law and having an exchangeable value drye v united_states 120_sct_474 according to the supreme court the code’s prescriptions are most sensibly read to look to state law for delineation of the taxpayer’s rights or interests in the property the government seeks to reach but to leave to federal_law the determination of whether those rights or interests constitute ’property’ or ’rights to property’ under sec_6321 id pincite sec_301_6331-1 provides in part as follows except as provided in sec_301_6331-2 with regard to a levy on salary or wages a levy extends only to property possessed and obligations which exist at the time of the levy obligations exist when the liability of the obligor is fixed and determinable although the right to receive payment thereof may be deferred until a later date the word determinable has been held to mean that the amount of liability is capable of being determined at some later time reiling v united_states u s t c n d ind in united_states v antonio u s t c big_number d hawaii the court in reviewing sec_301_6331-1 stated in footnote two that it is the liability that must be fixed and determinable not the amount of the liability in antonio the defendant had done welding and sandblasting work for the taxpayer but there existed a dispute as to how much was owed to the taxpayer at the time of the levies the court held that the defendant was entitled to set off against the amount owed the taxpayer for payments already made on the debt for equipment purchased to complete work that was not completed by the taxpayer on a joint project and for other expenses he incurred in connection with the project in 51_f3d_883 9th cir the service served a notice_of_levy upon a bankruptcy trustee against whom the taxpayer had filed a claim for administrative expenses the court there citing the above treasury regulation held that a determinable tax obligation for tax levy purposes requires only that the sum be capable of precise measurement in the future unlike the requirement that the extent of the obligation be determined according to the ninth circuit although the sum to be paid to the taxpayer on his claim against the trustee was uncertain at the time the notice_of_levy was served this uncertainty does not defeat the fact that the estate’s obligation was ‘determinable’ unlike a requirement that the extent of an obligation be ‘determined’ the term ‘determinable’ requires june bulletin no only that the sum be capable of precise measurement in the future see also united_states v murray 640_fsupp_889 e d tenn however the government has not always been successful in its attempt to argue that its notice_of_levy attached to a fixed and determinable right of the taxpayer case law exists for that proposition for example in 69_f3d_394 9th cir the government argued that the rights in question were fixed and determinable because the taxpayer’s obligor had an obligation to attempt to sell some as yet undetermined amount of property for an as yet undetermined price to as yet undetermined buyers there in ruling against the government the court_of_appeals stated that it did not see how the words ‘fixed and determinable’ could be given so unfixed and undetermined a meaning other courts have reached similar conclusions in in re 149_br_450 bankr s d tex the court determined that the service’s levy would not reach amounts to be received in the future for sales of property that have not yet occurred in morey v united_states f_supp w d okla the court held that for purposes of enforcing a levy one must be able to fix and determine the value of the taxpayer’s property interest on the date of levy in order for there to be property subject_to levy in the hands of the obligor id pincite although the issue is not completely free from doubt we believe that the obligation of to appears to have been fixed and determinable at the time of the service’s levy notwithstanding that the settlement of lawsuit did not take place until some four years after the notice_of_levy was served upon in in essence when physically completed the three work projects in the fall of we assume that it was entitled pursuant to its contract with to payment what the service's levy attached to was contract right to payment ie an account receivable as stated in antonio supra when the court in footnote two was interpreting sec_301_6331-1 as long as the events which gave rise to the obligation have occurred and the amount of the obligation is capable of being determined in the future the obligation is fixed and determinable in the instant situation work had been completed prior to the service of the notice_of_levy although the amount of the liability was not determined until years later when the lawsuit against was settled see 115_f2d_983 2d cir where the court stated that an indebtedness of a third party to a taxpayer is subject_to levy but not an indebtedness that is contingent upon the performance of future services although not entirely applicable to the situation confronting us here we nevertheless also call your attention to revrul_55_210 c b that ruling holds that where a taxpayer has an unqualified fixed_right under a_trust or a contract or through a chose_in_action to receive periodic_payments or distributions of property a federal_tax_lien attaches to the taxpayer's entire right and a notice_of_levy based on such a lien is effective to reach in addition to payments or deductions then due any subsequent payments or distributions that will become due thereunder the june bulletin no ruling also states that a notice_of_levy does not attach to a taxpayer’s right to money that is contingent upon the performance of future services see also tnt which discusses tam and revrul_80_230 1980_2_cb_169 when liability becomes fixed and determinable for income_tax purposes the second question presented by your memorandum is whether in addition to the dollar_figure fee that attorneys claim is entitled to priority over the federal_tax_lien priority over the tax_lien should also be awarded to the claim for accounting services and expert witness fees in the amounts of dollar_figure and dollar_figure respectively the only basis for awarding priority to these two items would be if they could qualify for superpriority status pursuant to sec_6323 sec_6323 provides a superpriority to certain attorneys' liens a superpriority means that the claimant primes the federal_tax_lien even when the federal_tax_lien was filed first a superpriority is an exception to the rule that first in time is first in right specifically subsection b provides a superpriority over the federal_tax_lien as follows with respect to a judgment or other amount in settlement of a claim or of a cause of action as against an attorney who under local law holds a lien upon or a contract enforceable against such judgment or amount to the extent of his reasonable_compensation for obtaining such judgment or procuring such settlement except that this paragraph shall not apply to any judgment or amount in settlement of a claim or a cause of action against the united_states to the extent that the united_states offsets such judgment or amount against any liability of the taxpayer to the united_states after a levy an attorney who holds a valid lien under local law may file an administrative request under sec_6343 with the service for his reasonable_compensation in creating a fund of money through judgment or settlement the attorney qualifies as a wrongful_levy claimant because he has a senior lien as provided for in sec_6323 on the judgment or settlement fund of money the words of the statute sec_6323 are clear they specifically refer to the attorney’s reasonable_compensation for obtaining the judgment or procuring the settlement there is no reference in sec_6323 to a superpriority for expert witness fees or costs for accounting services were this a case where buckeye were a prevailing_party who requested an award for expert witness fees and costs for accounting services pursuant to sec_7430 c b i and ii a court might be inclined to grant its request but such is not the situation here in summary based upon the foregoing discussion we are of the opinion that june bulletin no the levy in question captured the settlement proceeds except to the extent of the dollar_figure paid to attorneys for bringing about the settlement that amount is entitled to superpriority status over the federal_tax_lien pursuant to sec_6323 as previously stated the lawsuit settlement proceeds have already been distributed to attorneys as well as to several third party creditors rra levy employee termination personal belongings date cc el gl br1 gl-511409-98 uilc memorandum for pennsylvania district_counsel from subject alan c levine chief branch general litigation cc el gl br1 definition of personal belongings under rra b this responds to your memorandum requesting advice on the above-cited subject this document is not to be cited as precedent issue how are personal belongings defined for purposes of section b of the internal_revenue_service restructuring and reform act of rra does this definition include cars bank accounts retirement accounts and household goods conclusion the term personal belongings may be commonly understood to include tangible_personal_property such as cars and household goods it does not include intangible_property such as bank accounts and retirement accounts facts this issue arose in connection with a document entitled irs restructuring and reform act of rra ‘98 conduct provisions employee’s guide date document on page of this document question provides as follows how are personal belongings defined under b does this include cars bank accounts retirement accounts and household goods june bulletin no a generally yes seizure of any taxpayer assets would fall under one of the three categories a taxpayer’s home personal belongings or business_assets identified in b law and analysis the question refers to an interpretation of rra termination of employment for misconduct section generally provides for potential termination of an internal_revenue_service service employee upon a final_determination that such employee committed one of ten enumerated acts or omissions specifically section b lists as one of these acts or omissions the willful failure to obtain the required approval signatures on documents authorizing the seizure of a taxpayer’s home personal belongings or business_assets personal belongings is not defined within this provision or in the legislative_history without further guidance on the specific intent of congress in drafting this provision we conclude that the term personal belongings must be defined in a manner consistent with its common meaning and usage we think personal belongings are generally understood to include tangible items of personal_property rather than intangible_property rights such as bank accounts accounts_receivable and retirement accounts this definition is also consistent with the concept of a seizure as discussed section b refers to seizures of certain assets the service makes distinctions between property which is seized and property which is reached by levy generally only tangible_property may be seized and subsequently sold pursuant to sec_6335 thus this provision could be read not to apply to intangible assets because intangible assets cannot be seized under the broad construction of section b described in the response to question above a service employee could be terminated for the unauthorized seizure of any taxpayer assets under general principles of statutory construction a statute should be construed to give meaning to each word under this proposed construction however there would be no reason to make specific reference to a taxpayer’s home personal belongings and business_assets rather section b should just refer to seizures of all taxpayer assets or property accordingly in response to question above we would respond that the term personal belongings includes tangible_personal_property such as household goods and cars but does not include intangible personal_property such as bank accounts or retirement accounts the response to question will be revised accordingly while service employees would not be subject_to termination for unauthorized seizures of property outside of the scope of section b service employees should of course comply with all authorization requirements for june bulletin no seizures and other collection actions to avoid the possibility of any disciplinary action or any challenges to the applicability of section b offer_in_compromise bankruptcy date gl-806225-99 uilc memorandum for southern california district_counsel laguna niguel from mitchel s hyman acting senior technical reviewer branch general litigation subject request for field_service_advice regarding offer-in- compromise in bankruptcy this memorandum responds to your memorandum dated date this document is not to be cited as precedent issues your memorandum asks the following questions what kind of a claim should the internal_revenue_service service file in a chapter bankruptcy case when the tax_liabilities have been compromised in a pre-petition offer_in_compromise oic is the answer to the aforesaid question any different if the bankruptcy is filed under chapter or should the language in the oic form_656 be changed to better protect the service’s interests you also ask whether the service should reconsider its position that it will not consider oics from taxpayers in bankruptcy in light of in re 240_br_689 bankr s d w v and in re chapman bankr lexi sec_1091 u s tax cas cch pbig_number a f t r 2d s d w v date because this question is beyond the facts of the case at issue in this advisory we will not address it in this memorandum however we are currently working with collection and the department of justice on this matter and will inform you when we have reached a resolution june conclusions bulletin no when a taxpayer with an accepted but uncompleted oic files a chapter petition the service has a tax claim for the entire underlying liability unless the debtor assumes the oic in the plan the service should therefore file a protective claim for the underlying tax_liabilities to protect the service’s interests in the event that the debtor fails to assume the oic in the plan the answer is generally the same in chapter and chapter cases in chapter cases the debtor cannot assume the oic contract so the service’s claim will not be a protective claim we do not recommend any change to the language of form_656 background your request for advice asks for a post-review of a case in which debtors with accepted offers in compromise filed a chapter petition debtors were husband and wife the husband had entered into a compromise for one tax_year but had not paid the principal due under the oic agreement the taxes compromised under this agreement are general unsecured claims in the bankruptcy case though the oic was in default for nonpayment the service had not terminated the agreement as of the petition date the debtors had also jointly entered into another compromise for other tax years and had paid the full amount of the principal due they had not however paid interest on the compromised amount as provided for in the oic form though the amount of interest due was small the taxes compromised under this agreement are entitled to secured claim status the service also had not terminated this agreement as of the petition date the service filed a proof_of_claim with the bankruptcy court for the full amount of the unpaid tax_liabilities notwithstanding the accepted oics the amount of the service’s claim entitled to full payment in a chapter case as a secured claim greatly exceeded the amounts due under the oics the debtors filed an objection to the service’s claim arguing that the tax_liabilities had been compromised and paid even though the husband’s offer remained unpaid the objection to claim was resolved through a stipulation in the bankruptcy court whereby the debtors would pay an amount approximately equal to the unpaid principal and interest due under the oics through their chapter plan as a priority tax claim the stipulation required the debtors remain in compliance with the internal_revenue_code as was required under the oic agreements the settlement also provided that any default on the payment or tax compliance provisions of the settlement agreement would result in reinstatement of the full june bulletin no unpaid tax_liability including penalties and interest which could be collected administratively without any further action to have the automatic_stay lifted discussion i what kind of a claim should the service file in a chapter bankruptcy case when the tax_liabilities have been compromised in a pre-petition offer_in_compromise a the service’s claim in the chapter bankruptcy case and the bankruptcy code’s treatment of the executory contracts in your memorandum you state that a bankruptcy court will most likely conclude that an oic agreement in full compliance as of the date a bankruptcy petition was filed is an executory_contract therefore you conclude the irs would have a general claim under the contract as opposed to a priority tax claim in the bankruptcy case and the service’s proof_of_claim should reflect the balance of the compromised amount we agree that an uncompleted oic is an executory_contract see black’s law dictionary 6th ed in the context of bankruptcy code an executory_contract is a contract under which the obligation s of both bankrupt and the other party to contract are so far unperformed that failure of either to complete performance would constitute a material breach excusing performance of either see also collier on bankruptcy 15th ed when an oic agreement has not been completed performance remains due on both sides the taxpayer has to comply with the payment and compliance provisions of the contract after which the service must remove any_tax liens abate the tax_liability and refrain from further collection however the conclusion that the service has a claim under a contract which has not been breached is problematic generally a party to a contract under which the debtor’s performance is prospective does not have a right to payment and therefore a claim until such time as the contract is repudiated or breached we instead conclude that the service has a tax claim entitled to general priority or secured status as the case may for the full amount of the unpaid liabilities rather than a general claim for the balance due under the contract a taxpayer’s your conclusion that the service has a contract claim as opposed to a tax claim was based upon previous advice from this office_memorandum to director of operations dated date in that memo we advised that until such time as the oic form_656 is modified to provide that the filing of a petition in bankruptcy will result in the termination of the oic the service should file a proof_of_claim for the amount due under the oic and also file a motion under bankruptcy rule for a determination june bulletin no obligation to pay income taxes arises out of the internal_revenue_code not the oic and is therefore a tax_liability courts have repeatedly recognized an oic as a contract see eg 372_f2d_352 3rd cir 303_f2d_1 5th cir in spite of this fact courts have rejected arguments that the compromise amount is a new contractual liability for many years the service argued that the amounts agreed upon in a compromise represented a contractual liability in lieu of the underlying taxes these disputes about the nature of the unpaid liability arose when taxpayers who had compromised liabilities attempted to claim interest deductions for the amount_paid which they believed had gone to pay the interest portion of the total debt in i t 1947_1_cb_15 the service took the position that no part of the payment made on a lump sum oic could be considered a payment of income_tax penalties or interest but are payments made on a contract in lieu of the tax_liability in cases where the facts were in all material respects identical to the discussed in the ruling courts generally accepted the ruling see 5_fsupp_916 s d n y 8_tc_228 however where the service sought to deny deductions based on the substituted contractual obligation theory in cases where payments exceeded the underlying principal tax courts rejected the theory finding that payments in compromise should be deductible to the extent of the deductibility of the liability to which they were applied see eg 41_tc_557 138_fsupp_870 ct_cl as the court in lustig pointed out and the service later acknowledged courts upholding the service’s position did so not because they adopted the service’s characterization of the liability as contractual but because the amount of interest included in the payment had lost its identity f_supp pincite see also 39_tc_602 27_bta_160 the substituted contract liability theory was finally rejected for all types of cases in 52_tc_420 and 53_tc_275 supplemental opinion acq 1973_3_cb_3 the case which led the service to reconsider its prior position on the nature of compromised liabilities in robbins the court held that because the agreement applied payments to the underlying tax_liability and other portions of the agreement plainly contemplated that the liability would survive it could not be said that the parties to the contract contemplated the construction urged by the service id pincite because the payments were tax as to whether the oic agreement is an executory_contract although this specific language was not added to form_656 other language was added that clarified that the service will continue to have a tax_claim_in_bankruptcy and that the underlying tax_liabilities will not be abated until the terms of the oic have been completed this language is discussed infra june bulletin no payments and the agreement was silent as to their application to specific liabilities the court found that the normal irs procedure for application of payments should be used to determine what portion of payments was applied to interest and was therefore deductible id pincite in response to robbins the service reconsidered and abandoned the substituted contractual liability theory in revrul_73_304 1973_2_cb_42 the service ruled that payments made on an oic would be applied just as any other tax payment unless the agreement provided otherwise thus a deduction for interest would be permitted to the extent allowed by sec_163 for that portion of the compromise payment that was applied to interest the language in the present version of oic form_656 reflects that the taxpayer with an accepted oic remains liable for the underlying tax and that payments made on the oic are tax_payments form_656 rev date paragraph j provides that the taxpayer remains responsible for the full amount of the tax_liability and the service will not remove the original amount of the tax_liability from its records unless and until the taxpayer has met all the terms and conditions of the offer paragraph k of form_656 provides that the tax being compromised remains a tax_liability until the taxpayer meets all the terms and conditions of this offer and if the taxpayer files bankruptcy before the terms and conditions of the offer are completed any claim the irs files in bankruptcy proceedings will be a tax claim the oic forms used in the present case also contained such provisions thus the underlying tax_liability still existed when the taxpayers filed bankruptcy and the service was entitled to file a claim for the underlying tax_liability while we conclude that it is clear that the an oic does not convert the service’s claim from a tax claim to a contract claim the more difficult issue to be resolved is whether the service’s claim in bankruptcy should be for the entire underlying unpaid tax_liability or for unpaid amount under the oic because the service is entitled to collect the full amount of the unpaid underlying tax_liabilities if the oic is breached we conclude that the proof_of_claim should list the full unpaid underlying tax_liability the debtor however can choose to assume the oic as an executory_contract in the plan in which case there will be no breach and the full tax_liabilities will not be payable under the plan the following is an explanation of the applicable executory_contract provisions of the bankruptcy code the bankruptcy trustee may accept an executory_contract and render it a post-petition contract of the estate or may reject it and render the contract breached b c a g debtors in chapter and cases can also assume executory contracts in their plans subject_to we see no reason why a chapter trustee rather than the debtor would ever wish to assume an oic contract we also do not believe that a trustee could assume an oic contract without the service’s consent see footnote june bulletin no b c b b b dollar_figure if the contract is rejected by the trustee it is deemed to have been breached immediately before the date of the filing of the petition b c g the breach gives rise to a claim which is deemed to have arisen before the date of the filing of the petition b c g g in chapter debtors may also chose to cure any default and maintain any payments on secured or unsecured claims on which the last payments are due after the date on which the final payment under the plan is due b c b such claims are nondischargeable b c a thus if a debtor expressly assumes an oic in the debtor’s chapter plan the oic should be treated as not breached and the tax claim payable pursuant to the service’s proof_of_claim should be the amount due under the oic this is because having assumed the oic as an executory_contract the debtor has agreed to pay in full the remaining obligation under the oic and the service accordingly must honor the oic by accepting such payment as satisfying the tax_liability if however the oic is not expressly assumed in the plan the oic should be considered breached and the amount payable pursuant to the service’s proof_of_claim should be the full tax_liability listed in the claimdollar_figure based on the foregoing we conclude that in chapter cases where payments have not been completed under a pre-petition oic the service should file a proof_of_claim reflecting the full amount of the unpaid tax_liabilities a note should be added to the proof_of_claim to reflect that it is being filed as a protective claim in the event that the debtor does not assume the oic as an executory_contract in the plan the service should then object to the chapter plan if it does not either expressly assume the oic or provide for full payment of the service’s priority and secured tax claims as provided for in bankruptcy code a and a and any payment on its general unsecured claim that it may be entitled to in the case in this way the service will be honoring the oic while protecting its rights should the debtor chose not to assume the oic the debtor will have a choice based on an evaluation of what is in the debtor’s best interests to either assume the oic or be liable for the full underlying tax_liability in the present case we conclude that the service properly filed a proof_of_claim for the entire underlying unpaid tax_liability although consistent with our advice in this memorandum we believe that such proofs of claim in the future should be labeled as protective claims should the oic not be assumed in the plan pursuant to the section a also provides that a debtor in possession in a chapter case has the right of a trustee to assume or reject an executory_contract the service should also be paid pursuant to the full tax_liability listed on the proof_of_claim as a pre-petition claim if the oic is assumed in the chapter plan but the case is subsequently converted to chapter see b c c d sec_502 and our explanation of the service’s claim in a chapter case infra june bulletin no stipulation in this case the debtors effectively assumed both oics by agreeing to pay the amounts remaining due under the oics this result is consistent with our conclusions in this memorandum b what if the taxpayer is in default on the petition date but the service has not terminated the oic your memorandum also asks about situations where a taxpayer is in default under the terms of the oic at the time the bankruptcy petition was filed but the service had not yet sent a default letter terminating the oicdollar_figure we agree with your conclusion that the service will continue to be bound by the oic terminating the oic once the bankruptcy case has commenced could be considered a violation the automatic_stay as it is an act to collect the pre-petition tax_liability see sec_362 further the bankruptcy code provides that an executory_contract in default can be assumed as long as the default is promptly cured b c b dollar_figure this implies that the service remains bound by the oic for purposes of the bankruptcy case until it is rejected of course if the oic has been terminated before the bankruptcy case is commenced there is no contract for the trustee or the debtor to assume c what if all payments have been made under the oic but the debtor is still subject_to the future tax compliance provision on the petition date our analysis has thus far assumed that the courts will find that uncompleted oics are executory though we have found no case law on this point we are confident in asserting the executory nature of uncompleted oics when payments were not completed under the oic as we have said performance remains due on both sides the taxpayer must comply with all terms of the oic and thereafter the service must abate the compromised tax_liability payment of the agreed amount is clearly a material term that renders the contract executory however it is less clear whether courts would be willing to consider an oic contract executory when a taxpayer has completed payments under the oic but remains responsible under the future tax compliance provisions of the oic if an accepted oic is to be defaulted the service prepares a default letter signed by the appropriate_official declaring that the oic is in default and terminated i r m and exhibit section b provides that if there has been a default in an executory_contract the trustee may not assume the contract unless the default is cured or adequate assurance is provided that it promptly will be cured and adequate assurance of future performance is provided a debtor’s assumption of an executory_contract is also subject_to the provisions of see b c a b b b june bulletin no the present version of the oic form_656 rev date paragraph d provides that the taxpayer agrees to comply with all provisions of the internal_revenue_code relating to the filing of returns and paying the required taxes for years or until the offered amount plus accrued interest is paid in full whichever is longer the oic agreements in the present case also contained such a provision a court would have to decide whether this provision is a material term of the contract that renders the taxpayer’s performance executory we believe that the future compliance provisions are material to the contract rendering the contract executory even though all payments have been made one of the primary purposes of the oic program and therefore the oic contract is to allow delinquent taxpayers who could not otherwise comply with the tax laws to pay what they can afford to pay and come back into compliance with the federal tax system thus a material part of the bargain for the service is that the taxpayer remain in compliance with the internal_revenue_code however as a practical matter we do not recommend filing a proof_of_claim in these cases assuming the future tax compliance provisions have not been breached and the oic terminated prior to bankruptcy such a proof_of_claim would be in essence a contingent claim which a bankruptcy court would probably estimate to be zero if after confirmation the taxpayer fails to comply with the future compliance provision by failing to file post-petition tax returns or paying post- petition tax_liabilities the service could use the normal remedies available to the service during a chapter plan that is the service could file a claim for the post-petition liability or seek conversion or dismissal of the bankruptcy case ii is the answer to the aforesaid question any different if the bankruptcy is filed under chapter or our advice as to the preparation of the proof_of_claim in a chapter case would be generally the same in a chapter case in a chapter case there is no mechanism whereby a debtor could assume an executory_contract see b c recall that a debtor’s ability to assume an executory in their plan was provided for by chapter specific provisions in the reorganization chapters it is also unlikely that a chapter trustee could or would assume an oic contractdollar_figure thus notwithstanding a we do not believe trustees can assume oic contracts we believe that the future compliance provision of the oic contract renders the contract unassignable under contract law because performance could only be accepted from the taxpayer see restatement of the law second contracts sec_318 such contracts cannot be assumed by the trustee under the bankruptcy code without the service’s consent b c e a we also do not believe that a bankruptcy trustee would want to assume an executory oic contract as there is no value to the estate in the right to assume the taxpayer’s tax_liabilities while a june bulletin no oic contracts in chapter cases will typically be deemed to have been rejected on the 60th day after the order for relief b c d rejection will result in a breach of the oic contract that is deemed to have occurred immediately before the filing of the petition b c g as in chapter cases a claim for the unpaid tax_liabilities resulting from the rejection and breach is treated as a pre-petition claim b c sec_502 accordingly the service should file a proof_of_claim for the full amount of the unpaid underlying tax_liabilities and the claim should be treated in the bankruptcy case as if the oic never existed however we see no reason why the service should not still honor the oic if the taxpayer has not otherwise defaulted any amounts collected pursuant to the proof_of_claim could be applied against the balance due under the oic this would protect the interests of both the service and the debtor iii should the language in the oic form_656 be changed to better protect the service’s interests your memorandum also asks whether language should be included in the oic contract form_656 providing that the filing of bankruptcy case prior to fulfillment of all the terms of the contract would terminate the contract and reinstate the full unpaid tax_liability you are concerned that absent such language the service could not file a proof_of_claim for the entire unpaid tax_liability however any such language would not be enforceable pursuant to e b which provides that an executory_contract cannot be terminated based upon a provision in the contract that is conditioned upon the commencement of a bankruptcy case in any case we believe such language is not necessary in light of our conclusion that the service can file a proof_of_claim for the entire underlying tax_liability trustee may conceivably consider accepting an oic contract and paying it to increase the payout to other creditors we believe this runs counter to the trustee’s duty to maximize the value of the estate for the benefit of all creditors a possible exception could be a chapter trustee seeking to reorganize the debtor
